Grice, Justice.
In the instant appeal from the judgment of the Superior Court of DeKalb County overruling and denying an appeal from an award of the full Workmen’s Compensation Board which reversed the award of a single director, jurisdiction of this court is predicated upon constitutional questions being involved. However, such questions, two of which relate to application only, were raised for the first time upon the appeal to the superior court, and therefore are not properly raised for decision by this court. Burnett v. Burnett, 209 Ga. 353 (72 SE2d 459) (three Justices not participating) ; Taylor v. Smith, 211 Ga. 5 (83 SE2d 602); Hammock v. Davidson Granite Co., 218 Ga. 622 (129 SE2d 797).

Transferred to the Court of Appeals.


All the Justices concur.